DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This is a continuation of pending U.S. patent application Ser. No. 15/085,060, filed Mar. 30, 2016, now patent US 10433455, entitled Wiring Device with Heat Removal System, the entirety of which application is incorporated by reference herein.
Claim Interpretation
Claim 1, 14, and 17 limitation “to determine a temperature hysteresis based on a plurality of sensed temperatures… selectively energizes the fan in accordance with the temperature hysteresis when the sensed temperature exceeds a first predetermined threshold” will be interpreted: as determining one or more threshold temperatures to energize or de-energize a fan based on the one or more threshold temperatures. Hysteresis is undefined in the original disclosure and thus, will be interpreted in the broadest reasonable interpretation and in light of the specification [0049-0050] “In some embodiments hysteresis may be used for these temperature threshold settings to stop fan on/off oscillation”. Hysteresis is a very well-known term used in the control of a cooling system such as a fan or HVAC system. Hysteresis represents a band or thresholds temperatures at which the fan/HVAC system is on and off (see Omron Temperature Controller: Hysteresis). Thus, Hysteresis will be interpreted as stated above. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 

Patent US 10433455
Current Application 16/552020
1. An in-wall electrical outlet comprising:
 	a housing arranged and configured to be received within a single gang wall box located in a wall or ceiling, the housing including at least one of a line voltage port and a low voltage port for providing power to a removable load, the housing having an intake opening in a first surface thereof for directing cooling air into an internal portion of the housing, the housing having an exhaust opening in a second surface thereof for exhausting heated air from the internal portion of the housing, a strap to fasten the housing to the single gang wall; 
 	a fan disposed within the housing, the fan operable to draw the cooling air in through the intake opening and to exhaust the heated air through the exhaust opening; 
 	a thermal load disposed within the housing, the thermal load positioned to receive the cooling air to reduce a temperature of the thermal load; 
 	a temperature sensor for determining a sensed temperature of the internal portion of the housing; 
 	a microcontroller logic circuit for energizing the fan based on the sensed temperature of the internal portion of the housing; and 
wherein the microcontroller logic circuit energizes the fan when the sensed temperature of the internal portion of the housing is determined to exceed a first predetermined threshold; and wherein the microcontroller logic circuit determines the fan has failed when the sensed temperature exceeds the first predetermined threshold by a predetermined value and controls the safety shut off to reduce or disconnect power to the low voltage port.

2. The electrical outlet of claim 1, wherein energizing the fan comprises adjusting a speed of the fan.

Claim 1 “housing having an intake opening in a first surface thereof for directing cooling air into an internal portion of the housing, the housing having an exhaust opening in a second surface thereof for exhausting heated air from the internal portion of the housing…a fan disposed within the housing, the fan operable to draw the cooling air in through the intake opening and to exhaust the heated air through the exhaust opening; 


 	3. The electrical outlet of claim 1, wherein the microcontroller logic circuit is configured to de-energize the fan when the sensed temperature of the internal portion of the housing is determined to be below a second predetermined threshold, the second 
 	4. The electrical outlet of claim 3, wherein the microcontroller logic circuit is configured to adjust a speed of the fan dependent upon the sensed temperature of the internal portion of the housing.

5. The electrical outlet of claim 1, wherein a current to the at least one of a line voltage port and a low voltage port is reduced when the sensed temperature of the internal portion of the housing is determined to be above the first predetermined threshold.

6. The electrical outlet of claim 5, wherein the microcontroller logic circuit is configured to vary a speed of the fan dependent upon the sensed temperature of the internal portion of the housing.
7. The electrical outlet of claim 5, wherein the microcontroller logic circuit compares the sensed temperature of the internal portion of the housing to the first predetermined threshold and a second predetermined threshold and to command the fan to be energized or de-energized based on the comparison.
8. The electrical outlet of claim 1, wherein the thermal load is at least one of a transformer and a heat sink.

11. The electrical outlet of claim 1, wherein the low voltage port is configured to provide one of: a predetermined amount of power to the removable load, an amount of power required by the removable load, and a level of power based on the removable load.


13. The electrical outlet of claim 1 further comprising a fan control circuit coupled to the fan and microcontroller logic circuit, fan control circuit is a switching circuit configured to selectively energize the fan.
19. An in-wall electrical outlet comprising: 
   a housing enclosing a low-voltage electrical port for providing power to a removable load, the housing including a rear cover portion and a front cover portion coupled to the rear cover portion, 

an intake opening for directing cooling air into an internal portion of the housing, the intake opening being formed in one of the rear and front cover portions, the housing having an exhaust opening for exhausting heated air from the internal portion of the housing, the exhaust opening being formed in the other one of the rear and front cover portions; 
       a strap to fasten the housing to an electrical box located in a wall or ceiling; 

         a fan disposed within the rear cover portion of the housing, the fan operable to move air between the intake opening and the exhaust opening; 
    a temperature sensor for determining a sensed temperature of the internal portion of the housing; 
      a microcontroller logic circuit; 
      a thermal load disposed within the housing, the fan being positioned adjacent to the thermal load so that the thermal load receives the cooling air to reduce a temperature of the thermal load; and a safety shut off to reduce or disconnect power to the low-voltage electrical port if the fan is determined to have failed; wherein the microcontroller logic circuit: energizes the fan when the sensed temperature of the internal portion of the housing is determined to exceed a first predetermined threshold; de-energizes the fan when the sensed temperature of the internal portion of the housing is determined to be below a second predetermined threshold, the second predetermined threshold being lower than the first predetermined threshold; and determines the fan has failed when the sensed temperature of the internal portion of the housing is determined to exceed a third predetermined threshold, the third predetermined threshold being greater than the first predetermined threshold, and controls the safety shut off to reduce or disconnect power to the low-voltage electrical port.
19. “the fan being positioned adjacent to the thermal load so that the thermal load receives the cooling air to reduce a temperature of the thermal load” 


19.- an intake opening for directing cooling air into an internal portion of the housing, the intake opening the housing having an exhaust opening for exhausting heated air from the internal portion of the housing, the exhaust opening being formed in the other one of the rear and front cover portions;… a fan disposed within the rear cover portion of the housing, the fan operable to move air between the intake opening and the exhaust opening 



22. A method for removing heat from an in-wall electrical outlet having a strap to fasten the outlet to an electrical box located in a wall or ceiling; the electrical outlet, comprising: 

         receiving a current from a power supply;
       providing the received current to at least one of a line voltage port and a low voltage port of the outlet;  
         providing a first removable load with the current via the at least one line voltage port or low voltage port of the outlet; 
         determining a temperature within a housing of the outlet; 

                 energizing a fan disposed within a housing of the outlet when the temperature inside of the housing is determined to exceed a first predetermined threshold; 
        
          de-energizing the fan when the temperature inside of the housing is determined to be below a 
23. The method of claim 22, further comprising, when the fan is energized, drawing cooling air into the housing through an intake opening in the housing and exhausts heated air out of the housing through an exhaust opening in the housing.

See 23.




24. The method of claim 22, further comprising passing air from the fan over a thermal load located within the housing when the fan is energized.


	a housing sized and configured as a single gang wall box mounted device, the housing including a low voltage port configured to provide power to a removable load, 


the housing having at least one opening configured to allow intake air to be drawn therethrough and exhaust air to be expelled therethrough;





	a fan disposed within the housing, the fan operable to draw the intake air and to expel the exhaust air through the at least one opening;



	a thermal load disposed within the housing;

	a temperature sensor configured to sense a temperature of an internal portion of the housing;


	a microcontroller logic circuit configured to determine a temperature hysteresis based on a plurality of sensed temperatures (the temperature hysteresis is at least the first predetermined the microcontroller logic circuit further configured to selectively energize the fan; and 


wherein the microcontroller logic circuit selectively energizes the fan in accordance with the temperature hysteresis when the sensed temperature exceeds a first predetermined threshold.

  As per claim 2, teaches the electrical outlet of claim 1 wherein the thermal load is positioned at least partially within an airflow path between the intake air and the exhaust air (see claim 1 the thermal load receives cool air).

  3, teaches the electrical outlet of claim 1, wherein energizing the fan comprises adjusting a speed of the fan.

  	4. The electrical outlet of claim 1, wherein the at least one opening further comprises an intake opening and an exhaust opening, and wherein the fan is operable to draw the intake air through the intake opening and to expel the exhaust air through the exhaust opening (see claim 1 of the patent).







5. The electrical outlet of claim 1, wherein the microcontroller logic circuit is configured to de-energize the fan in accordance with the temperature hysteresis when the sensed temperature is determined to be below a second predetermined threshold, the second predetermined threshold being lower than the first predetermined threshold.

6. The electrical outlet of claim 5, wherein the microcontroller logic circuit is configured to adjust a speed of the fan dependent upon the temperature hysteresis and the sensed temperature.

7. The electrical outlet of claim 1, wherein a current to the low voltage port is reduced so that the outlet operates in a reduced power mode when the sensed temperature is determined to be above the first predetermined threshold.




8. The electrical outlet of claim 7, wherein the microcontroller logic circuit is configured to vary a speed of the fan dependent upon the temperature hysteresis and the sensed temperature.

9. The electrical outlet of claim 7, wherein the microcontroller logic circuit uses the temperature hysteresis and compares the sensed temperature to the first predetermined threshold and a second predetermined threshold and in accordance with the temperature hysteresis selectively energizes the fan based on the comparison.

10. The electrical outlet of claim 1, wherein the thermal load is at least one of a transformer and a heat sink.


11. The electrical outlet of claim 1, wherein the low voltage port is configured to provide one of: a predetermined amount of power to the removable load, an amount of power required by the removable load, and a level of power based on the removable load.
The electrical outlet of claim 1 further comprising a cover plate, wherein the in-wall electrical outlet is flush mounted within an electrical box and the cover plate is configured to conceal at least a portion of the strap and at least a portion of the housing.


13. The electrical outlet of claim 1 further comprising a fan control circuit coupled to the fan and the microcontroller logic circuit, the fan control circuit is a switching circuit configured to selectively energize the fan.

14. An in-wall electrical outlet comprising: a housing sized and configured as a single gang wall box mounted device, the housing at least partially enclosing a low-voltage electrical port, the low voltage electrical port being configured to provide power to a removable load, 

the housing including at least one opening configured to allow intake air to be drawn therethrough and exhaust air to be expelled therethrough; 
  





   a strap to fasten the housing to an electrical box located in a wall or ceiling; 
 
       a fan  disposed within the housing, the fan operable to draw intake air and exhaust air through the at least one opening; 

a temperature sensor configured to determine a sensed temperature of an internal portion of the housing;
       a microcontroller logic circuit; 
        a thermal load  disposed within the housing; and






 wherein the microcontroller logic circuit is configured to: determine a temperature hysteresis based on a plurality of sensed temperatures; energize the fan in accordance with the temperature hysteresis when the sensed temperature is determined to exceed a first predetermined threshold; de-energize the fan when the sensed temperature is determined to be below a second predetermined threshold, the second predetermined threshold being lower than the first predetermined threshold.











15. The electrical outlet of claim 14 wherein the fan is positioned adjacent to the thermal load such that, when the fan is energized, the thermal load is at least partially within an airflow path between the intake air and the exhaust air.

16. The electrical outlet of claim 14, wherein the at least one opening further comprises an intake opening and an exhaust opening wherein the fan is operable to draw the intake air through the intake opening and to expel the exhaust air through the exhaust opening.













17. A method for removing heat from an in-wall electrical outlet having a strap to fasten the outlet to an electrical box located in a wall or ceiling, the method comprising: 
  

      receiving a current from a power supply; 
     providing the received current to a low voltage port of the outlet;

          providing a first removable load with the current via the low voltage port of the outlet;
     

  determining a plurality of sensed temperatures within a housing of the outlet; determining a temperature hysteresis based on the plurality of sensed temperatures; 
       energizing a fan disposed within a housing of the outlet in accordance with the temperature hysteresis when the sensed temperature inside of the housing is determined to exceed a first predetermined threshold;
             de-energizing the fan when the sensed temperatures inside of the housing is determined to be below a second predetermined threshold, the second predetermined threshold being lower than the first predetermined threshold.













18. The method of claim 17, further comprising, when the fan is energized, drawing cooling air into the housing and exhausting heated air out of the housing through at least one opening in the housing.



19. The method of claim 18, further comprising, when the fan is energized, drawing cooling air into the housing through an intake opening and exhausting heated air out of the housing through an exhaust opening.

20. The method of claim 17, further comprising passing air from the fan over a thermal load located at least partially within the housing when the fan is energized.


	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8, 11-13, 19, 22-24 of prior U.S. Patent No. 10433455 in view of Klinghult (US 20120202372) . Although the conflicting claims 
	With respect to claim 17 of the instant invention, Claim 22 of the patent recites all the elements of the current application claim 17 and further includes other limitations that make the claim narrower. It has been held in court that the generic patented invention has been anticipated by the species. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993);  Also, each of the dependent claims of the current application are taught or suggested by each of the claims of the patent application as outline above in the table.
 	With respect to claims 1, 14, and 20, Claims 1 and 19 of the patent recites all the elements of the current application claim 1 and further includes other limitations that make the claim narrower except a fan at least partially disposed within the housing, and a thermal load disposed partially within the housing. 
	However, Klinghult teaches a fan at least partially disposed within the housing (see Fig. 3 and Fig. 4 the fan 205 is disposed on the intake 206 with a portion of the fan within the housing), and a thermal load disposed partially within the housing (see Fig. 3 and Fig. 4 thermal load 202, 204 is partially within the housing 201). 
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the patent 10433455 as taught above to include a fan at least partially disposed within the housing and a thermal load disposed partially within the housing as (see [0040] “The piezoelectric fan has a flexible blade 61…The rapid flapping action produced creates air flow and cooling capacity), and to provide more useable space within the housing (in the case of electrical outlets, these are compact devices that have small internal spaces and the space inside is limited. Thus, disposing the fan partially on the housing will provide more internal useable space than having the whole fan assembly fully internally within the housing).  
	Also, the dependent claims of the current application are either taught or suggested by each of the claims of the patent application as outline above in the table. 
Claim Objections
Claim 12 is objected to because of the following informalities:
 	Claim 12 recites the limitation "the strap" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This seems to be –a strap--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 and 14 recites “A) a microcontroller logic circuit configured to determine a temperature hysteresis based on a plurality of sensed temperatures; B) a fan at least partially disposed within the housing, a thermal load disposed at least partially within the housing”. The original disclosure lacks of written description for this claimed subject matter. 
	The disclosure at [0049] recites “At 650, the wiring device 100 may determine whether a temperature hysteresis has been exceeded. If at 660 the wiring device 100 determines that the temperature hysteresis has not been exceeded, then at 660 the fan 170 is de-energized and the method may return to the start 600, whereupon the method may be re-performed in the manner of a continual loop. If, however, at 660 the wiring device 100 determines that the temperature hysteresis has been exceeded, then at 670 the fan 170 is energized to provide a flow of air through the housing”; and [0050] “In some embodiments hysteresis may be used for this temperature threshold settings to stop fan on/off oscillation.  
 	Claim 1 and 5 also recite a first threshold and a second threshold to energize and de-energize a fan. Thus, in the context of this invention the hysteresis temperature is one or more threshold temperatures that are determined/read out to control a fan to be on/off. The disclosure does no teach or suggest that the microcontroller has the capability of finding/determining or defining a hysteresis temperature values based on sensed temperatures.  There is not algorithm to perform such function in the original disclosure.     
	With respect to limitation B) The original disclosure does not have support for the term “partially” explicitly or implicitly. Partially is undefined in the original disclosure. The drawings clearly teach the fan and the thermal load are disposed internally in the housing. Partially suggests that a portion of the thermal load and the fan is not disposed internally in the housing. The nature of the invention suggests that a transformer is supposed to be disposed within the housing and not partially outside the housing.    
	For purposes of Examination, the fan and the thermal load will be interpreted as being disposed internally or within the housing as suggested and explicitly stated in the original disclosure.  The following paragraphs clearly recite that the fan and/or thermal load are disposed within a housing (0007, 0008, 0009, 0031 and Figs. 2 and 4).  	
Claim 17 recites “determining a temperature hysteresis based on the plurality of sensed temperatures”. The original disclosure lacks of written description for this claimed subject matter. 
Claim 20 recites “a thermal load located at least partially within the housing”. The original disclosure lacks of written description for this claimed subject matter. 
	As to claim dependent claims 2-13, 15-16, and 18-20, these claims are rejected for the same reasons mutatis mutandis as their respective parent claims since they inherit the same error.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peirong (CN 201348967) in view of Lanni (US 20060087815) and Klinghult (US 20120202373).
	As per claim 1, Peirong teaches An in-wall electrical outlet (see Fig. 3 and Fig. 1 are electrical outlet capable of being in-wall (if the apparatus or system is capable of performing the function, then it meets the limitations); The Applicant’s disclosure states that wiring devices such as outlets are normally (conventionally) fastened to electrical boxes in- walls or ceilings) comprising:
	a housing sized and configured as a single gang wall box mounted device (see Fig. 3 and Fig. 1 housing 50 and see page 2 par 3 “In some embodiments, the utility model further comprises a housing enclosing a live wire of a live wire, a zero wire conductive copper sheet, and a USB charging circuit board, and a cooling hole is provided in the housing”; also, see page 3 par. 8 “The power outlet also includes a housing 50”), the housing including a low voltage port configured to provide power to a removable load (see Fig. 1 low voltage port is a USB port 53), the housing having at least one opening configured to allow intake air to be (see page 3 par. 8 “ the cooling holes 59 are provided on the side and the rear of the housing 50. As
shown in Fig. The internal components of the power outlet produce heat during operation, and the housing 50 is provided with a cooling hole 59 to facilitate heat dissipation and to reduce the risk of danger due to excessive heat build-up within the power outlet”);
	
	a thermal load disposed (see page 3 par. 8 “The internal components of the power outlet produce heat during operation, and the housing 50 is provided with a cooling hole 59 to facilitate heat dissipation and to reduce the risk of danger due to excessive heat build-up within the power
outlet”);
	
	

	Peirong does not explicitly teach a thermal load disposed at least partially within the housing, a fan at least partially disposed within the housing, the fan operable 
	However, Lanni teaches a fan cooling system for a power converter comprising a thermal load disposed at least partially within the housing (the thermal load includes all the components that produce heat within and outside the converter such as transformers, heat sink, surfaces/outside of the apparatus, see [0043] “For example, if a transformer or Field Effect transistors generate the most heat in the power adapter with fan assembly 100, the temperature sensor 640 may be placed near these components”, [0051] “The heat dissipating device 730 may be a heat sink”; see [0023]” The air flow across the power converter body or adapter core housing 110 cools down or reduces the bottom surface 255 temperature of the power converter body 110. In an embodiment of the invention, the passage of air across the power converter body 110 may cool down or reduce the surface temperature on the top surface 250 of the power converter body or core housing 110 by moving air across the top surface 250”; also, see [0049] “the temperature sensor 680 may read or monitor a temperature of the power converter (either an internal temperature and/or a surface temperature)”, thus, the thermal load is disposed  partially inside (transformer) and partially outside (surfaces) ), a fan (see Fig. 4 and [0034] “FIG. 4 illustrates a cross-section side view of the coupling of a fan assembly to the adapter body according to an embodiment of the invention. In an embodiment of the invention, a top adapter body portion 410 and a bottom adapter body portion 420 may connect together to form the power adapter core housing 110... In an embodiment of the invention, leads 430 for the fan assembly 120 may exit holes in the bottom adapter body portion 420 or may exit holes from both the top adapter body portion 410 and the bottom adapter body portion 420”l also, see page 7 claim 1 “housing including a fan assembly, integrally part of the housing, to draw air”), the fan operable to draw an intake air and to expel an exhaust air through the at least one opening (see the Abstract “The fan assembly draws in air through one of the air channel or the second air channel and moves air out through the other of the air channel and the second air channel to cool down the temperature of the power adapter”), a temperature sensor configured to sense a temperature of an internal portion of the housing (see [0014] “FIG. 6(d) illustrates driving of a fan assembly utilizing a temperature sensor”; also, see [0043] “The temperature fan control circuit 630 may include a temperature sensor 640, e.g., a thermistor, to measure a temperature in a location surrounding the temperature sensor. In an embodiment of the invention, the location may be determined by the placement of the highest heat-generating components. For example, if a transformer or Field Effect transistors generate the most heat in the power adapter with fan assembly 100, the temperature sensor 640 may be placed near these components. If the temperature sensor 640 measures a temperature above a temperature threshold, the temperature fan control circuit 630 may turn on or activate the fan assembly 120),  a microcontroller logic circuit configured to determine a temperature hysteresis based on a plurality of sensed temperatures (the temperature hysteresis is interpreted as one or more temperature threshold to start/energize or de-energize a fan to cool the system; see [0043] “If the temperature sensor 640 measures a temperature above a temperature threshold, the temperature fan control circuit 630 may turn on or activate the fan assembly 120. In an embodiment of the invention, the temperature fan control circuit 630 may send an activation signal to a driving circuit 650 for the fan assembly 120 instructing the fan assembly 120 to turn on or activate the fan. Conversely, if the temperature falls below the temperature threshold, the temperature fan control circuit 630 may turn off or deactivate the fan assembly 120”), the microcontroller logic circuit further configured to selectively energize the fan ([0043] “If the temperature sensor 640 measures a temperature above a temperature threshold, the temperature fan control circuit 630 may turn on or activate the fan assembly 120”), and wherein the microcontroller logic circuit selectively energizes the fan in accordance with the temperature hysteresis when the sensed temperature exceeds a first predetermined threshold (see [0043] “If the temperature sensor 640 measures a temperature above a temperature threshold, the temperature fan control circuit 630 may turn on or activate the fan assembly 120”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong’s invention to include a fan cooling system comprising a thermal (see [0004] “need exists to be able to maintain the surface temperature of a power converter at a safe level and at the same time maintain the internal temperature at a level that does not damage internal components of the power converter or power adapter”; also, see [0049] “the temperature sensor 680 may read or monitor a temperature of the power converter (either an internal temperature and/or a surface temperature…The activating of the fan assembly 120 may lead to a cooling of the power adapter temperature (surface or internal); also, see [0050] “The fan control circuit 690 can vary the input voltage to the fan assembly 120 to, for example, increase the fan speed. Illustratively, the increase in the fan speed may result in a decrease or a stabilization of the temperature of the power converter or power adapter 100”). 
	Peirong-Lanni still does not explicitly teach a fan at least partially disposed within the housing (partially has been interpreted as only in part rather than the whole). 
	Klinghult teaches an electrical housing comprising a fan at least partially disposed within the housing (see Fig. 3 and Fig. 4 the fan 205 is disposed on the intake 206 with a portion of the fan within the housing).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Lanni’s combination as taught above to include a fan at least partially disposed within the housing as taught by Klinghult in order to create an airflow and cool the components of the housing 201 (see [0040] “The piezoelectric fan has a flexible blade 61…The rapid flapping action produced creates air flow and cooling capacity), and to provide more useable space within the housing (in the case of electrical outlets, these are compact devices that have small internal spaces and the space inside is limited. Thus, disposing the fan partially on the housing will provide more internal useable space than having the whole fan assembly fully internally within the housing).  

  	As per claim 2, Peirong-Lanni- Klinghult teaches the electrical outlet of claim 1, Peirong further teaches further wherein the thermal load is positioned at least partially within an airflow path between the intake air and the exhaust air (see page 3 par. 3 “The internal components of the power outlet will generate heat during operation, and the cooling holes in the housing will help to dissipate heat and reduce the 
risk of danger due to excessive heat collection inside the power outlet”). Lanni also further teaches wherein a thermal load is positioned at least partially within an airflow path between the intake air and the exhaust air (see Figs. 2A-2d an airflow of air is incremented by the fan and cools the components inside the housing of the converter, wherein the thermal load (surfaces 255, internal components) is within the path of the airflow, see [0026], [0049]).
  	As per claim 3, Peirong-Lanni- Klinghult teaches the electrical outlet of claim 1, Lanni further teaches wherein energizing the fan comprises adjusting a speed of the fan (see [0040] “The operation of the fan assembly 120 in the power converter 100 may be controlled in a number of ways. In embodiments of the invention, the fan assembly 120, once activated, may maintain a single speed. In other words, the fan assembly 120 has two states, on and off. In embodiments of the invention, a fan speed of the fan assembly 120 may be varied, depending on power converter conditions, as discussed below. In these embodiments of the invention, the fan speed may be varied by varying an input DC voltage or by varying a pulse width of an input signal of the fan assembly 120”; also, see [0049]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong’s invention to include wherein energizing the fan comprises adjusting a speed of the fan as taught by Lanni in order to maintain a desired temperature within the housing and avoid damage to the components within the housing (see [0004], [0049], [0050]) and to reduce power consumption ([0049 suggest having a variable speed of the fan based on temperatures, thus, having a variable speed of the fan according to temperatures reduces power consumption of the fan). 
  	As per Claim 4, Peirong-Lanni- Klinghult teaches the electrical outlet of claim 1, Peirong further teaches wherein the at least one opening further comprises an intake opening and an exhaust opening (see page 3 par. 8 “the cooling holes 59 are provided on the side and the rear of the housing 50. As shown in Fig. The internal components of the power outlet produce heat during operation, and the housing 50 is provided with a cooling hole 59 to facilitate heat dissipation and to reduce the risk of danger due to excessive heat build-up within the power outlet”, if there is an airflow in the housing the hole act as intake and exhaust opening), and
	Lanni teaches wherein the fan is operable to draw the intake air through the intake opening and to expel the exhaust air through the exhaust opening (see the Abstract “The fan assembly draws in air through one of the air channel or the second air channel and moves air out through the other of the air channel and the second air channel to cool down the temperature of the power adapter”).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Lanni- Klinghult’s invention as taught above to include the fan is operable to draw the intake air through the intake opening and to expel the exhaust air through the exhaust opening as taught by Lanni in order to maintain a desired temperature within the housing and avoid damage to the components within the housing (see [0004], [0049], [0050]). 
	As per claim 10, Peirong-Lanni-Klinghult teaches the electrical outlet of claim 1, Peirong teaches a USB connector that produces DC voltage and the strap 30 could act like a heat sink, but it does not explicitly teach wherein the thermal load is at least one of a transformer and a heat sink.
	However, Lanni further teaches wherein the thermal load is at least one of a transformer and a heat sink (see [0043] “For example, if a transformer or Field Effect transistors generate the most heat in the power adapter with fan assembly 100, the temperature sensor 640 may be placed near these components”; also, see [0051] “The adapter core or adapter body may include a circuit board 710, a fan assembly 120, and at least one heat dissipating device 730. The heat dissipating device 730 may be a heat sink”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Lanni-Klinghult combination as taught above to include the thermal load is at least one of a transformer and a heat sink as taught by Lanni in order to convert power and dissipate heat more efficiently (heat sinks are used to dissipate heat and transformer are used to transform AC power to DC power).  
	As per claim 11, Peirong-Lanni-Klinghult teaches the electrical outlet of claim 1,
Peirong further teaches wherein the low voltage port is configured to provide one of: a predetermined amount of power to the removable load, an amount of power required by the removable load, and a level of power based on the removable load (see Fig. 1 the low voltage port is a USB charger port; also, see page 2 last paragraph “…The USB charging circuit board 30 is provided with two USB charging ports 31…”, thus, a USB port is configured to provides a predetermined amount of power for  a load).  
 	As per claim 13, Peirong-Lanni-Klinghult teaches the electrical outlet of claim 1 Lanni further teaches further comprising a fan control circuit coupled to the fan and the microcontroller logic circuit, the fan control circuit is a switching circuit configured to selectively energize the fan (see Fig. 6b a fan control circuit 650 coupled to the microcontroller logic circuit 630 and fan 120; also, see [0043] “In an embodiment of the invention, the temperature fan control circuit 630 may send an activation signal to a driving circuit 650 for the fan assembly 120 instructing the fan assembly 120 to turn on or activate the fan”).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong’s combination as taught above to include comprising a fan control circuit coupled to the fan and the microcontroller logic circuit, the fan control circuit is a switching circuit configured to selectively energize the fan as taught by Lanni in order to maintain a desired temperature within the housing and avoid damage to the components within the housing (see [0004], [0049], [0050]). 
Claims 5-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Peirong (CN 201348967) in view of Lanni (US 20060087815) and Klinghult (US 20120202373) as applied to claim 1 above and further in view of Kim et al (US 20170047769).
  	As per claim 5, Peirong-Lanni-Klinghult teaches the electrical outlet of claim 1, while Lanni teaches that the fan is activated and deactivated based on a first threshold, Lanni does not explicitly teach wherein the microcontroller logic circuit is configured to de-energize the fan in accordance with the temperature hysteresis when the sensed temperature is determined to be below a second predetermined threshold, the second predetermined threshold being lower than the first predetermined threshold (in other words Lanni does not seem to teach a second threshold being lower than first threshold. This first and second thresholds values are very well known hysteresis/band range temperatures thresholds used for stopping a fan or cooling system).
	However, Kim teaches a cooling system for an electronic device comprising a microcontroller logic circuit,  wherein the microcontroller logic circuit is configured to de-energize the fan in accordance with a temperature hysteresis when a sensed temperature is determined to be below a second predetermined threshold (see [0143] “a control circuit of the electronic device may acquire data related to a heating temperature sensed for a wireless charging circuit via the temperature sensor 220”; also, see [0145-0148] “If it is determined in operation 459 that the temperature is lower than the threshold 2, the electronic device may turn the fan off via the air circulation generation member 250 in operation 461 according to the various embodiments of the present disclosure”), the second predetermined threshold being lower than a first predetermined threshold (see “[0140] According to the various embodiments, the electronic device may have an upper threshold and a lower threshold to have a hysteresis characteristic (or Schmitt trigger characteristic) when controlling the turn on/turn off of the fan via the air circulation generation member 250. [0141] According to the various embodiments, if the fan is turned on, the power source supply device may frequently perform the operation of turning on/turning off the fan when the heating temperature sensed by the temperature sensor 220 is within a specific range”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to see [0148-0149] when the lower temperature has been reached, the fan is turned off since nor more cooling is desired and power is reduced by turning off the fan). 
  	As per claim 6, Peirong-Lanni-Klinghult-Kim teaches the electrical outlet of claim 5, Lanni further teaches wherein the microcontroller logic circuit is configured to adjust a speed of the fan dependent upon the temperature hysteresis and the sensed temperature (see [0040] “The operation of the fan assembly 120 in the power converter 100 may be controlled in a number of ways. In embodiments of the invention, the fan assembly 120, once activated, may maintain a single speed. In other words, the fan assembly 120 has two states, on and off. In embodiments of the invention, a fan speed of the fan assembly 120 may be varied, depending on power converter conditions, as discussed below. In these embodiments of the invention, the fan speed may be varied by varying an input DC voltage or by varying a pulse width of an input signal of the fan assembly 120”; also, see [0049]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to (see [0004], [0049], [0050]) and to reduce power consumption ([0049 suggest having a variable speed of the fan based on temperatures, thus, having a variable speed of the fan according to temperatures reduces power consumption of the fan and/or the system overall).
	Kim further teaches the limitations of claim 6 (see [0140] and [0145-0149]).
  	As per claim 14, Peirong teaches An in-wall electrical outlet (see Fig. 3 and Fig. 1 are electrical outlet capable of being in-wall (if the apparatus or system is capable of performing the function, then it meets the limitations); The Applicant’s disclosure states that wiring devices such as outlets are normally (conventionally) fastened to electrical boxes in- walls or ceilings) comprising:
	a housing sized and configured as a single gang wall box mounted device see Fig. 3 and Fig. 1 housing 50 and see page 2 par 3 “In some embodiments, the utility model further comprises a housing enclosing a live wire of a live wire, a zero wire conductive copper sheet, and a USB charging circuit board, and a cooling hole is provided in the housing”; also, see page 3 par. 8 “The power outlet also includes a housing 50”), the housing at least partially enclosing a low-voltage electrical port (see Fig. 1 low voltage port is a USB port 53), the low voltage electrical port being configured to provide power to a removable load (see Fig. 1 the low voltage port is a USB charger port; also, see page 2 last paragraph “…The USB charging circuit board 30 is provided with two USB charging ports 31…”, thus, a USB port is configured to provide a predetermined amount of power for  a load), the housing including at least 25Attorney Docket No.: PA-02733C one opening configured to allow intake air to be drawn therethrough and exhaust air to be expelled therethrough (see page 3 par. 8 “the cooling holes 59 are provided on the side and the rear of the housing 50. As shown in Fig. The internal components of the power outlet produce heat during operation, and the housing 50 is provided with a cooling hole 59 to facilitate heat dissipation and to reduce the risk of danger due to excessive heat build-up within the power outlet”);
	a strap to fasten the housing to an electrical box located in a wall or ceiling (see fig. 1 strap 30);
	


	a thermal load (see page 3 par. 8 “The internal components of the power outlet produce heat during operation, and the housing 50 is provided with a cooling hole 59 to facilitate heat dissipation and to reduce the risk of danger due to excessive heat build-up within the power
outlet” ); and
	


	Peirong does not explicitly teach a thermal load disposed at least partially within the housing, a fan at least partially disposed within the housing, the fan operable to draw intake air and exhaust air through the at least one opening; a temperature sensor configured to determine a sensed temperature of an internal portion of the housing, a microcontroller logic circuit, wherein the microcontroller logic circuit is configured to: determine a temperature hysteresis based on a plurality of sensed temperatures; energize the fan in accordance with the temperature hysteresis when the sensed temperature is determined to exceed a first predetermined threshold;
de-energize the fan when the sensed temperature is determined to be below a second predetermined threshold, the second predetermined threshold being lower than the first predetermined threshold.
	However, Lanni teaches a fan cooling system for a power converter comprising a thermal load disposed at least partially within the housing (the thermal load includes all the components that produce heat within and outside the converter such as transformers, heat sink, surfaces/outside of the apparatus, see [0043] “For example, if a transformer or Field Effect transistors generate the most heat in the power adapter with fan assembly 100, the temperature sensor 640 may be placed near these components”, [0051] “The heat dissipating device 730 may be a heat sink”; see [0023]” The air flow across the power converter body or adapter core housing 110 cools down or reduces the bottom surface 255 temperature of the power converter body 110. In an embodiment of the invention, the passage of air across the power converter body 110 may cool down or reduce the surface temperature on the top surface 250 of the power converter body or core housing 110 by moving air across the top surface 250”; also, see [0049] “the temperature sensor 680 may read or monitor a temperature of the power converter (either an internal temperature and/or a surface temperature)”, thus, the thermal load is disposed  partially inside (transformer) and partially outside (surfaces), a fan disposed within a housing (see Fig. 4 and [0034] “FIG. 4 illustrates a cross-section side view of the coupling of a fan assembly to the adapter body according to an embodiment of the invention. In an embodiment of the invention, a top adapter body portion 410 and a bottom adapter body portion 420 may connect together to form the power adapter core housing 110... In an embodiment of the invention, leads 430 for the fan assembly 120 may exit holes in the bottom adapter body portion 420 or may exit holes from both the top adapter body portion 410 and the bottom adapter body portion 420”l also, see page 7 claim 1 “housing including a fan assembly, integrally part of the housing, to draw air”), the fan operable to draw an intake air and to expel an exhaust air through the at least one opening (see the Abstract “The fan assembly draws in air through one of the air channel or the second air channel and moves air out through the other of the air channel and the second air channel to cool down the temperature of the power adapter”), a (see [0014] “FIG. 6(d) illustrates driving of a fan assembly utilizing a temperature sensor”; also, see [0043] “The temperature fan control circuit 630 may include a temperature sensor 640, e.g., a thermistor, to measure a temperature in a location surrounding the temperature sensor. In an embodiment of the invention, the location may be determined by the placement of the highest heat-generating components. For example, if a transformer or Field Effect transistors generate the most heat in the power adapter with fan assembly 100, the temperature sensor 640 may be placed near these components. If the temperature sensor 640 measures a temperature above a temperature threshold, the temperature fan control circuit 630 may turn on or activate the fan assembly 120),  a microcontroller logic circuit configured to: determine a temperature hysteresis based on a plurality of sensed temperatures (the temperature hysteresis is interpreted as one or more temperature threshold to start/energize or de-energize a fan to cool the system; see [0043] “If the temperature sensor 640 measures a temperature above a temperature threshold, the temperature fan control circuit 630 may turn on or activate the fan assembly 120. In an embodiment of the invention, the temperature fan control circuit 630 may send an activation signal to a driving circuit 650 for the fan assembly 120 instructing the fan assembly 120 to turn on or activate the fan. Conversely, if the temperature falls below the temperature threshold, the temperature fan control circuit 630 may turn off or deactivate the fan assembly 120”), the microcontroller logic circuit further configured to energize the fan ([0043] “If the temperature sensor 640 measures a temperature above a temperature threshold, the temperature fan control circuit 630 may turn on or activate the fan assembly 120) in accordance with the temperature hysteresis when the sensed temperature is determined to exceed a first predetermined threshold (see [0043] “If the temperature sensor 640 measures a temperature above a temperature threshold, the temperature fan control circuit 630 may turn on or activate the fan assembly 120”), and de-energize the fan (see 0043 “… if the temperature falls below the temperature threshold, the temperature fan control circuit 630 may turn off or deactivate the fan assembly 120”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong’s invention to include comprising a thermal load disposed at least partially within the housing, a fan disposed within the housing, the fan operable to draw the intake air and to expel the exhaust air through the at least one opening, a temperature sensor configured to sense a temperature of an internal portion of the housing a microcontroller logic circuit configured to determine a temperature hysteresis based on a plurality of sensed temperatures, the microcontroller logic circuit further configured to energize the fan in accordance with the temperature hysteresis when the sensed temperature is determined to exceed a first predetermined threshold as taught by Lanni in order to maintain a desired temperature within the housing and avoid damage to the components within the housing (see [0004] “need exists to be able to maintain the surface temperature of a power converter at a safe level and at the same time maintain the internal temperature at a level that does not damage internal components of the power converter or power adapter”; also, see [0049] “the temperature sensor 680 may read or monitor a temperature of the power converter (either an internal temperature and/or a surface temperature…The activating of the fan assembly 120 may lead to a cooling of the power adapter temperature (surface or internal); also, see [0050] “The fan control circuit 690 can vary the input voltage to the fan assembly 120 to, for example, increase the fan speed. Illustratively, the increase in the fan speed may result in a decrease or a stabilization of the temperature of the power converter or power adapter 100”). 
	Peirong and Lanni still does not explicitly teach a fan at least partially disposed within the housing (partially has been interpreted as only in part rather than the whole) and de-energize the fan when the sensed temperature is determined to be below a second predetermined threshold, the second predetermined threshold being lower than the first predetermined threshold.
 	Klinghult teaches an electrical housing comprising a fan at least partially disposed within the housing (see Fig. 3 and Fig. 4 the fan 205 is disposed on the intake 206 with a portion of the fan within the housing).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Lanni’s combination as taught above to include a fan at least partially disposed within the housing as taught by Klinghult in order to create an airflow and cool the components of the housing 201 (see [0040] “The piezoelectric fan has a flexible blade 61…The rapid flapping action produced creates air flow and cooling capacity), and to provide more useable space within the housing (in the case of electrical outlets, these are compact devices that have small internal spaces and the space inside is limited. Thus, disposing the fan partially on the housing will provide more internal useable space than having the whole fan assembly fully internally within the housing).  
	while Lanni teaches that the fan is activated and deactivated based on a first threshold, Lanni does not explicitly teach wherein the microcontroller logic circuit is configured to de-energize the fan when the sensed temperature is determined to be below a second predetermined threshold, the second predetermined threshold being lower than the first predetermined threshold (in other words Lanni does not seem to teach a second threshold being lower than first threshold. This first and second thresholds values are very well known hysteresis/band range temperatures thresholds used for stopping a fan or cooling system).
	However, Kim teaches a cooling system for an electronic device comprising the a microcontroller logic circuit,  wherein the microcontroller logic circuit is configured to de-energize the fan in accordance with a temperature hysteresis when a sensed temperature is determined to be below a second predetermined threshold (see [0143] “a control circuit of the electronic device may acquire data related to a heating temperature sensed for a wireless charging circuit via the temperature sensor 220”; also, see [0145-0148] “If it is determined in operation 459 that the temperature is lower than the threshold 2, the electronic device may turn the fan off via the air circulation generation member 250 in operation 461 according to the various embodiments of the present disclosure”), the second predetermined threshold being lower than a first predetermined threshold (see “[0140] According to the various embodiments, the electronic device may have an upper threshold and a lower threshold to have a hysteresis characteristic (or Schmitt trigger characteristic) when controlling the turn on/turn off of the fan via the air circulation generation member 250. [0141] According to the various embodiments, if the fan is turned on, the power source supply device may frequently perform the operation of turning on/turning off the fan when the heating temperature sensed by the temperature sensor 220 is within a specific range”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Lanni-Klinghult’s combination as taught above to include wherein the microcontroller logic circuit is configured to de-energize the fan in accordance with the temperature hysteresis when the sensed temperature is determined to be below a second predetermined threshold, the second predetermined threshold being lower than the first predetermined threshold as taught by Kim in order to maintain a desired temperature within the housing and reduce power consumption of the system (see [0148-0149] when the lower temperature has been reached, the fan is turned off since nor more cooling is desired and power is reduced by turning off the fan). 
  	As per claim 15, Peirong-Lanni-Klinghult-Kim teaches the electrical outlet of claim 14, Peirong further teaches wherein the thermal load is positioned at least partially within an airflow path between the intake air and the exhaust air (see Peirong page 3 par. 3 “The internal components of the power outlet will generate heat during operation, and the cooling holes in the housing will help to dissipate heat and reduce the risk of danger due to excessive heat collection inside the power outlet”), Lanni further teaches wherein the fan is positioned adjacent to the thermal load such that, when the fan is energized, the thermal load is at least partially within an airflow path between the intake air and the exhaust air (see Figs. 2A-2d an airflow of air is incremented by the fan and cools the components inside the housing of the converter, wherein the thermal load (surfaces 255, internal components) is within the path of the airflow, see [0026], [0049]). Klinghult also teaches the limitations of claim 15 in Figs. 3-4 (the fan 205 is positioned adjacent to the thermal load 202 and 204 such that, when the fan is energized, the thermal load is at least partially within an airflow path 47 between the intake air 206 and the exhaust air 203). 
 	As per claim 16, Peirong-Lanni-Klinghult-Kim teaches the electrical outlet of claim 14, Peirong further teaches wherein the at least one opening further comprises an intake opening and an exhaust opening (see Peirong page 3 par. 8 “the cooling holes 59 are provided on the side and the rear of the housing 50. As shown in Fig. The internal components of the power outlet produce heat during operation, and the housing 50 is provided with a cooling hole 59 to facilitate heat dissipation and to reduce the risk of danger due to excessive heat build-up within the power outlet”, if there is an airflow in the housing the hole act as intake and exhaust opening),
	Lanni further teaches  wherein the fan is operable to draw the intake air through the intake opening and to expel the exhaust air through the exhaust opening (see the Abstract “The fan assembly draws in air through one of the air channel or the second air channel and moves air out through the other of the air channel and the second air channel to cool down the temperature of the power adapter”).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Lanni- Klinghult’s invention as taught above to include the fan is operable to draw the intake air through the intake opening and to expel the exhaust air through the exhaust opening as taught by Lanni in order to maintain a desired temperature within the housing and avoid damage to the components within the housing (see [0004], [0049], [0050]). 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Peirong (CN 201348967) in view of Lanni (US 20060087815) and Klinghult (US 20120202373) as applied to claim 1, and further in view of Knowlton et al (US 20130063098).
  	As per claim 7, Peirong-Lanni-Klinghult teaches the electrical outlet of claim 1, but it does not explicitly teach wherein a current to the low voltage port is reduced to a non-zero magnitude so that the outlet operates in a reduced power mode when the sensed temperature is determined to be above the first predetermined threshold.
 	However, Knowlton teaches a system comprising wherein a current to the low voltage port is reduced to a non-zero magnitude so that the outlet operates in a reduced power mode when a sensed temperature is determined to be above the first predetermined threshold (see [0018] “Initially, when the portable device is connected to the charger, the port power switch activates and allows current to flow the portable device while monitoring temperature. The system verifies whether the monitored temperature is greater or less than the threshold temperature. If the monitored temperature is below the threshold temperature, the port power switch continues operation. Else, the system reduces the maximum current limit by a predetermined value. Subsequently, the system continues monitoring the temperature at predefined intervals and reduces the maximum current limit value at each interval while the port power switch temperature is greater than the threshold temperature”; also, see [0019] “a connector 106, such as a USB connector”; also, see Fig. 1 and Fig. 2 the current to USB connector is reduced to a non-zero magnitude little by little as long as a sensed temperature is above a threshold).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Lanni-Klinghult’s combination as taught above to include the steps of wherein a current to the low voltage port is reduced to a non-zero magnitude so that the outlet operates in a reduced power mode when a sensed temperature is determined to be above the first predetermined threshold as taught by Knowlton in order to reduce heat dissipation in the system and avoid damages to the charger components   (see [0026-0027] “…Operating the port power switch 108 for prolonged periods of time at a temperature above the threshold value can damage the charger 102… Reduction in maximum current limit value reduces the charging current output of the port power switch 108, which in turn reduces the internal power dissipation”).
  	As per claim 8, Peirong-Lanni-Klinghult-Knowlton teaches the electrical outlet of claim 7, Lanni further teaches wherein the microcontroller logic circuit is configured to (see [0040] “The operation of the fan assembly 120 in the power converter 100 may be controlled in a number of ways. In embodiments of the invention, the fan assembly 120, once activated, may maintain a single speed. In other words, the fan assembly 120 has two states, on and off. In embodiments of the invention, a fan speed of the fan assembly 120 may be varied, depending on power converter conditions, as discussed below. In these embodiments of the invention, the fan speed may be varied by varying an input DC voltage or by varying a pulse width of an input signal of the fan assembly 120”; also, see [0049]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Lanni-Klinghult-Knowlton’s combination as taught above to include wherein the microcontroller logic circuit is configured to vary a speed of the fan dependent upon the temperature hysteresis and the sensed temperature as taught by Lanni in order to maintain a desired temperature within the housing and avoid damage to the components within the housing (see [0004], [0049], [0050]) and to reduce power consumption ([0049 suggest having a variable speed of the fan based on temperatures, thus, having a variable speed of the fan according to temperatures reduces power consumption of the fan and/or the system overall).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peirong (CN 201348967) in view of Lanni (US 20060087815), Klinghult (US 20120202373), and Knowlton et al (US 20130063098) as applied to claim 7 above, and further in view of Kim et al (US 20170047769).
	As per claim 9, Peirong-Lanni-Klinghult-Knowlton teaches the electrical outlet of claim 7, wherein the microcontroller logic circuit uses the temperature hysteresis and compares the sensed temperature to the first predetermined threshold (the temperature hysteresis is interpreted as one or more temperature threshold to start/energize or de-energize a fan to cool the system; see [0043] “If the temperature sensor 640 measures a temperature above a temperature threshold, the temperature fan control circuit 630 may turn on or activate the fan assembly 120. In an embodiment of the invention, the temperature fan control circuit 630 may send an activation signal to a driving circuit 650 for the fan assembly 120 instructing the fan assembly 120 to turn on or activate the fan. Conversely, if the temperature falls below the temperature threshold, the temperature fan control circuit 630 may turn off or deactivate the fan assembly 120” ) (see [0043] “see [0043] “If the temperature sensor 640 measures a temperature above a temperature threshold, the temperature fan control circuit 630 may turn on or activate the fan assembly 120”). 
	However, Peirong-Lanni-Klinghult-Knowlton does not explicitly teach compares the sensed temperature to a second threshold.
	However, Kim teaches a cooling system for an electronic device comprising a microcontroller logic circuit, wherein the microcontroller logic circuit uses the one or more thresholds) and compares the sensed temperature to a second predetermined threshold and in accordance selectively energizes the fan based on the comparison (see [0143] “a control circuit of the electronic device may acquire data related to a heating temperature sensed for a wireless charging circuit via the temperature sensor 220”; also, see [0145-0148] “If it is determined in operation 459 that the temperature is lower than the threshold 2, the electronic device may turn the fan off via the air circulation generation member 250 in operation 461 according to the various embodiments of the present disclosure”; also, see “[0140] “According to the various embodiments, the electronic device may have an upper threshold and a lower threshold to have a hysteresis characteristic (or Schmitt trigger characteristic) when controlling the turn on/turn off of the fan via the air circulation generation member 250. [0141] According to the various embodiments, if the fan is turned on, the power source supply device may frequently perform the operation of turning on/turning off the fan when the heating temperature sensed by the temperature sensor 220 is within a specific range”, thus, as long as the sensed temperature is below above within a range, or above a second threshold, the fan will be on).  





 		
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Peirong (CN 201348967) in view of Lanni (US 20060087815) and Klinghult (US 20120202373) as applied to claim 1 above and further in view of Oddsen et al (US 8011937).
 	As per claim 12, Peirong-Lanni-Klinghult teaches the electrical outlet of claim 1,  Peirong outlet is capable of being flush mounted in an electrical box since it includes the housing for doing so including the straps/support sheet 30 as shown Fig. 1
	Peirong does not explicitly teach further comprising a cover plate, and the cover plate is configured to conceal at least a portion of the strap and at least a portion of the housing. 
	However, Oddsen teaches an electrical outlet gang comprising a housing, a strap and a cover plate, and the cover plate is configured to conceal at least a portion of the strap and at least a portion of the housing (see Fig. 1 strap 78 and Fig. 2 cover plate 22 will conceal the straps 78 and housing of the receptacle as shown in Fig. 1-3; also, see Col 4 lies 6-34 “Referring to FIG. 2, there is shown an exploded view of a single box 30, a single unit triplex receptacle 44, an attachment plate 42 and cover plate 22. Initially, in the field, a suitable aperture is cut into a wall to provide access for mounting box 30 to a stud 32, or to permit installation of a suitable box to an adjacent stud or directly to the material of the wall (such as plasterboard…”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Lanni-Klinghult’s combination as taught above to include a cover plate, and the cover plate is configured to conceal at least a portion of the strap and at least a portion of the housing as taught by Oddsen Lanni in order to provide safety to users of the electrical outlet (outlets that are exposed is a hazard for users such as children, thus, the cover plates protect form the dangers/hazards of exposed outlets).  
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peirong (CN 201348967) in view of Lanni (US 20060087815), Kim et al (US 20170047769), and Lai (US 7426126). 
 	As per claim 17, Peirong teaches a method for removing heat from an in-wall electrical outlet having a strap to fasten the outlet to an electrical box located in a wall or ceiling (Peirong outlet is capable of being mounted in an electrical box in a wall or ceiling since it includes the housing for doing including the straps/support sheet 30 as shown Fig. 1 to fasten the outlet to a box in a wall or ceiling), the method comprising:
	receiving a current from a power supply (Peirong teaches an electrical outlet actively providing power to a low voltage port, thus, it receive a current from a power supply or mains; see page 3 par. 11 “The charge indicator lamp 52 provides an indication of the charging progress according to the magnitude of the current during charging”);
	providing the received current to a low voltage port of the outlet (Peirong teaches an electrical outlet actively providing power to a low voltage port, thus, it receive a current from a power supply or mains; see page 3 par. 11 “The charge indicator lamp 52 provides an indication of the charging progress according to the magnitude of the current during charging”);
	Peirong does not explicitly teach: 
	providing a first removable load with the current via the low voltage port of the outlet;
	determining a plurality of sensed temperatures within a housing of the outlet;
	determining a temperature hysteresis based on the plurality of sensed temperatures;
	energizing a fan disposed within a housing of the outlet in accordance with the temperature hysteresis when the sensed temperature inside of the housing is determined to exceed a first predetermined threshold;
	 27Attorney Docket No.: PA-02733C de-energizing the fan when the sensed temperatures inside of the housing is determined to be below a second predetermined threshold, the second predetermined threshold being lower than the first predetermined threshold.
	However, Lanni teaches a fan cooling system for a power converter comprising 
 	determining a plurality of sensed temperatures within a housing of the outlet (see  [0014] and see [0043] “The temperature fan control circuit 630 may include a temperature sensor 640, e.g., a thermistor, to measure a temperature in a location surrounding the temperature sensor. In an embodiment of the invention, the location may be determined by the placement of the highest heat-generating components. For example, if a transformer or Field Effect transistors generate the most heat in the power adapter with fan assembly 100, the temperature sensor 640 may be placed near these components. If the temperature sensor 640 measures a temperature above a temperature threshold, the temperature fan control circuit 630 may turn on or activate the fan assembly 120”; see 0046 “…the current sensor 660 may read or monitor an output current (of the power converter) periodically or on a continuous basis)..”), determining a temperature hysteresis based on the plurality of sensed temperatures (the temperature hysteresis is interpreted as one or more temperature threshold to start/energize or de-energize a fan to cool the system; see [0043] “If the temperature sensor 640 measures a temperature above a temperature threshold, the temperature fan control circuit 630 may turn on or activate the fan assembly 120. In an embodiment of the invention, the temperature fan control circuit 630 may send an activation signal to a driving circuit 650 for the fan assembly 120 instructing the fan assembly 120 to turn on or activate the fan. Conversely, if the temperature falls below the temperature threshold, the temperature fan control circuit 630 may turn off or deactivate the fan assembly 120”), energizing a fan disposed within a housing of the outlet in accordance with the temperature hysteresis when the sensed temperature inside of the housing is determined to exceed a first predetermined threshold ([0043] “If the temperature sensor 640 measures a temperature above a temperature threshold, the temperature fan control circuit 630 may turn on or activate the fan assembly 120),27Attorney Docket No.: PA-02733C de-energizing the fan (see 0043 “… if the temperature falls below the temperature threshold, the temperature fan control circuit 630 may turn off or deactivate the fan assembly 120”).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong’s invention to include determining a plurality of sensed temperatures within a housing of the outlet, determining a temperature hysteresis based on the plurality of sensed temperatures, energizing a fan disposed within a housing of the outlet in accordance with the temperature hysteresis when the sensed temperature inside of the housing is determined to exceed a first predetermined threshold, and27Attorney Docket No.: PA-02733C de-energizing the fan as taught by Lanni in order to maintain a desired temperature within the housing and avoid damage to the components within the housing (see [0004] “need exists to be able to maintain the surface temperature of a power converter at a safe level and at the same time maintain the internal temperature at a level that does not damage internal components of the power converter or power adapter”; also, see [0049] “the temperature sensor 680 may read or monitor a temperature of the power converter (either an internal temperature and/or a surface temperature…The activating of the fan assembly 120 may lead to a cooling of the power adapter temperature (surface or internal); also, see [0050] “The fan control circuit 690 can vary the input voltage to the fan assembly 120 to, for example, increase the fan speed. Illustratively, the increase in the fan speed may result in a decrease or a stabilization of the temperature of the power converter or power adapter 100”). 
	while Lanni teaches that the fan is activated and deactivated based on a first threshold, Lanni does not explicitly teach de-energizing the fan when the sensed temperatures inside of the housing is determined to be below a second predetermined threshold, the second predetermined threshold being lower than the first predetermined threshold.
 	However, Kim teaches a cooling system for an electronic device comprising the a microcontroller logic circuit,  wherein the microcontroller logic circuit is configured to de-energize the fan in accordance with a temperature hysteresis when a sensed temperature is determined to be below a second predetermined threshold (see [0143] “a control circuit of the electronic device may acquire data related to a heating temperature sensed for a wireless charging circuit via the temperature sensor 220”; also, see [0145-0148] “If it is determined in operation 459 that the temperature is lower than the threshold 2, the electronic device may turn the fan off via the air circulation generation member 250 in operation 461 according to the various embodiments of the present disclosure”), the second predetermined threshold being lower than a first predetermined threshold (see “[0140] According to the various embodiments, the electronic device may have an upper threshold and a lower threshold to have a hysteresis characteristic (or Schmitt trigger characteristic) when controlling the turn on/turn off of the fan via the air circulation generation member 250. [0141] According to the various embodiments, if the fan is turned on, the power source supply device may frequently perform the operation of turning on/turning off the fan when the heating temperature sensed by the temperature sensor 220 is within a specific range”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Lanni’s combination as taught above to include a step of de-energizing the fan in accordance with the temperature hysteresis when the sensed temperature is determined to be below a second predetermined threshold, the second predetermined threshold being lower than the first predetermined threshold as taught by Kim in order to maintain a desired temperature within the housing and reduce power consumption of the system (see [0148-0149] when the lower temperature has been reached, the fan is turned off since nor more cooling is desired and power is reduced by turning off the fan). 
	Peirong clearly teaches a USB port to connect USB loads therein, but it is silent about providing a first removable load with the current via the low voltage port of the outlet.
	Lai teaches a system and method comprising a step of providing a first removable load with the current via the low voltage port of the outlet (see Fig. 4 load 5 is connected to low voltage port 4 of the outlet; Col 3 lines 58-67 “Referring to FIG. 4, which shows an embodiment of the present invention, when the outlet 1 is electrified, the plug 13 thereon is able to provide power to an electric appliance for normal operation. The USB interface 3 on the outlet 1 is able to provide connection to an USB connector 4 for charging a battery or other electric appliance needed to be charged. By the time, the user may select demanded voltage via the multi-voltage selection button 291 of the voltage selection switch 29, and tell the charging status by demonstration of the load monitor 33”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified the combination of Peirong-Lanni as taught above to include a step of providing a first removable load with the current via the low voltage port of the outlet as taught by Lai for the simple purpose of a load needed to be charged (Col 3 lines 58-67 “…for charging a battery or other electric appliance needed to be charged). 
  	As per claim 18, Peirong-Lanni-Kim-Lai teaches the method of claim 17, Lanni further teaches further comprising, when the fan is energized, drawing cooling air into the housing and exhausting heated air out of the housing through at least one opening in the housing (see the Abstract “The fan assembly draws in air through one of the air channel or the second air channel and moves air out through the other of the air channel and the second air channel to cool down the temperature of the power adapter”; see Figs. 2A-2d an airflow of air is incremented by the fan and cools the components inside the housing of the converter, wherein the thermal load (surfaces 255, internal components) is within the path of the airflow, see [0026], [0049]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Lanni-Kim-Lai’s invention as taught above to include when the fan is energized, drawing cooling air into the housing and exhausting heated air out of (see [0004], [0049], [0050]). 
  	As per claim 19, Peirong-Lanni-Kim-Lai teaches the method of claim 18, further comprising, Lanni further teaches when the fan is energized, drawing cooling air into the housing through an intake opening and exhausting heated air out of the housing through an exhaust opening (see the Abstract “The fan assembly draws in air through one of the air channel or the second air channel and moves air out through the other of the air channel and the second air channel to cool down the temperature of the power adapter”; see Figs. 2A-2d an airflow of air is incremented by the fan and cools the components inside the housing of the converter, wherein the thermal load (surfaces 255, internal components) is within the path of the airflow, see [0026], [0049]).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Lanni-Kim-Lai’s invention as taught above to include when the fan is energized, drawing cooling air into the housing through an intake opening and exhausting heated air out of the housing through an exhaust opening as taught by Lanni in order to maintain a desired temperature within the housing and avoid damage to the components within the housing (see [0004], [0049], [0050]). 
  	As per claim 20, Peirong-Lanni-Kim-Lai teaches the method of claim 17, Lanni further teaches further comprising passing air from the fan over a thermal load located at least partially within the housing when the fan is energized (see Figs. 2A-2d an airflow of air is incremented by the fan and cools the components inside the housing of the converter, wherein the thermal load (surfaces 255, internal components) is within the path of the airflow, see [0026], [0049]).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Peirong-Lanni-Kim-Lai’s invention as taught above to include passing air from the fan over a thermal load located at least partially within the housing when the fan is energized as taught by Lanni in order to maintain a desired temperature within the housing and avoid damage to the components within the housing (see [0004], [0049], [0050]).
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	NPL reference Omron simple provides a definition for the term Hysteresis for a fan.
	NPL reference cli-mate controller teaches Hysteresis controlled fan in a housing, which can be applied to any environment such as housing enclosing heat generating devices.
	Yato (US 20150118017), Liu et al (US 20080294296), Sutardja (US 20080170947), Chang et al (US 20070224030) teaches a fan controlled system using hysteresis including a first and second predetermined thresholds to turn on and off a fan.      
	Rhoads (US 20070071618) explicitly recites a fan disposed partially within a housing. 
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing 
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117